Name: Commission Regulation (EEC) No 853/90 of 2 April 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 90 Official Journal of the European Communities No L 89/5 COMMISSION REGULATION (EEC) No 853/90 of 2 April 1990 on the supply of various lots of skimmed-milk powder as food aid 1 987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to Bolivia 250 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . ( ») OJ No L 136, 26 . 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 89/6 Official Journal of the European Communities 4. 4. 90 ANNEX LOT A and B 1 . Operation Nos ('): 177/90 and 178/90  Commission Decision of 14. 7. 1989 2. Programme : 1989 3. Recipient : Bolivia 4. Representative of the recipient ^): Ing. Enrique Vargas, Superintendente de AADAA, Calle General Arteaga no 130, Casilla Postal 1437, Arica, Chili (tel.: 527 80 ; telex : 221043) 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized . skimmed milk powder 7. Characteristics and quality of the goods (2) (6) Q : See OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 250 tonnes ' 9 . Number of lots : two (lot A : 100 tonnes, lot B 150 tonnes) 10 . Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.l.B.4. and I.l.B.4.3) Supplementary markings on packaging :  lot A : 'ACCIÃ N No 177/90 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITA ­ MINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA.  lot B : 'ACCIÃ N No 178/90 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITA ­ MINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA'. and OJ No C 216, 14. 8 . 1987, p. 6 (under I.l.B.5.) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination Lot A : La Paz ; Lot B : Oruro 1 3 . Port of shipment :  14. Port of landing specified by the recipient : Arica 1 5. Port of landing :   16. Address of the warehouse and, if appropriate, port of landing :  lot A : Ofinaal, Sr. Angel Castro Canabria, Jefe Aimacenes Ofinaal, ProlongaciÃ ³n Cordero n ® 233 (San Jorge), La Paz (tel.: 36 40 51 );  lot B : Ofinaal, Sr. Alberto Arrazola, Jefe regional Ofinaal, Barrio servicio nacional de caminos n ° 76, Oruro (tel. : 401 91 ) 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  15. 5 . 1990 18 . Deadline for the supply : 30 . 6. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4) : 12 noon on 30. 4. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 5 . 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24 to 9 . 5. 1990 (c) deadline for the supply : 4. 7. 1 990 4. 4. 90 Official Journal of the European Communities No L 89/7 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable 1 6 March 1 990 fixed by Regulation (EEC) No 623/90 (OJ No L 69, 16. 3 . 1990, p. 25). Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : M. Boselli, DelegaciÃ ³n CEE, Calle Orinoco, Las Mercedes, A.P. 67076 Las AmÃ ©ricas 1061 A, Caracas, Venezuela (telex : 27298 VC). (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin.